DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Specification
The disclosure is objected to because of the following informalities: 
The last sentence of P[0052] should end with a 'period'.  
In P[0054] line 7, the “probe point 3” should be “probe point 63” to agree with the rest of the paragraph.
In P[0072], P[0073] and P[0075], the specification references “processor 301” and “memory 303” of Figure 8.  Figure 8 recites that the processor is 300 and the memory is 301.  The specification reference number should be changed to match Figure 8.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 4, there should be a 'comma' after the word "processor".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The disclosure does not provide a description of a routing module other than in P[0131] which is a restatement of claim 16.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a plurality of road segments” in line 2, while claim 15 also recites “a plurality of road segments” in line 4.  It is unclear if this is a new plurality of road segments or the same plurality of road segments.  The examiner assumes it is the same plurality of road segments for continued examination.
Claim limitation “a routing module configured to alter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is not a description of a routing module that recites a structure.  Based on the function of the claim limitation (alter a route – claim 16, alter the course - P[0089]), the examiner assumes the controller 201 (Figure 10, P[0089]) should be recited in claim 16. Therefore, claim 16 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes without significantly more.  The abstract idea is providing data based on formula.  The claim(s) recite(s) acquiring reports having heading and positional points, matching the points with algorithms, determining/identifying errors between the matching algorithms, generating probability density distribution, calculating probability weights and providing the weights to the 
This judicial exception is not integrated into a practical application because the additional elements are merely a source of the data.  The heading data and positional points are from a global positioning system (claims 1 and 12), the heading date is also from a magnetometer (claim 6), and the method is performed by a processor (claims 9 and 10).  The source of the heading and point data provide the information that is put into the reports.  The claim limitations of heading and point data are provided in reports that a person could analyze, whether with or without a computer.  The claims are directed to the processing of the data using algorithms, comparisons, density estimations, and probabilities.  All of these limitations are part of the abstract idea and are not a practical application of the abstract idea.  Even providing the weights for use in real time map matching is providing data for processing in the computer.  The algorithms are not integrated into a practical application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the dependent claims merely 
Allowable Subject Matter
Claims 15 and 17 thru 19 are indicated as allowable subject matter.
Claims 16 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined limitations of claim 15.  Specifically, the closest prior art of record is Gale et al Patent Number 9,500,486 B2.  Gale et al disclose a method for formulating a positioning extent for map matching.  The positioning extent platform processes and facilitates a processing of a plurality of position data points acquired by at least one positioning system to determine one or more variations in the plurality of position data points with respect to one or more thoroughfare segments.  Next, the positioning extent platform determines one or more positioning extents associated with .
Regarding claim 15, Gale et al, taken either individually or in combination with other prior art, fails to teach or render obvious a navigation device having a global positioning system to provide positional data, a magnetometer to provide heading data, and a geographic database to store road segment heading data, distance weights, and heading weights for a plurality of road segments.  The distance weights and heading weights are calculated for each road segment of the plurality of road segments as a function of a kernel density estimation for a plurality of historical probe data reports.  The navigation device further having  a map matching processor to identify a current road segment using a point map matcher, the positional data, the road segment heading data, the distance weights, and the heading weights.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALE W HILGENDORF/Primary Examiner, Art Unit 3662